UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY GEAN WILLIAMS, a/k/a Malik Strong,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:99-cr-00116-AWA-2)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Gean Williams, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Gean Williams appeals the district court’s order

denying     relief   on   his       motion    seeking   a   reduction   of    his

sentence,    pursuant     to   18    U.S.C.    § 3582(c)    (2006).     We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm.      See United States v. Williams, No. 2:99-cr-00116-

AWA-2 (E.D. Va. May 30, 2012).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                         2